IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                     August 22, 2000 Session

           STATE OF TENNESSEE v. CORNELIUS MICHAEL HYDE

                        Appeal from the Circuit Court for Blount County
                          No. C-10230    D. Kelly Thomas, Jr., Judge



                                   No. E2000-00042-CCA-R3-CD
                                        December 28, 2000


ROBERT W. WEDEMEYER , J., concurring.

        I concur in the results reached in the opinion authored by Judge Welles. I differ only in that
I believe, as Judge Tipton states in his dissent, that “the failure to instruct on lesser-included offenses
in the present case constituted error of a constitutional dimension.” I have concluded, however, that
in this case the State has demonstrated beyond a reasonable doubt that the error did not affect the
outcome of the trial. Therefore, I concur in the result reached by Judge Welles concerning the issue
of lesser-included offenses, and I concur in all respects with the reasoning and results reached by
Judge Welles in the remainder of his opinion.



                                                         ___________________________________
                                                         ROBERT W. WEDEMEYER, JUDGE